DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of invention group I, clams 1-13 and 17-20, in the reply filed on 05/16/2022, is acknowledged.  The traversal is on the ground(s) that there is no teaching of at least partially neutralized polyacrylic acid or crosslinked copolymer.  This is not found persuasive because Benn teaches alkalizing agent so that polyacrylic acid is partially neutralized. Furthermore, Degeorge et al. (US20150342857) teaches the special technical feature as discussed in the following 103 rejections.
The requirement is still deemed proper and is therefore made FINAL.
Claims 14-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 05/16/2022. 
Claims 1-20 are pending, claims 1-13 and 17-20 are under examination.

Priority
	Acknowledge is made that this application is national stage of international patent application PCT/EP2018/08163, filed on 11/16/2018; which claims priority from French patent application FR1760800, filed on 11/16/2017.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/14/2020 and 05/10/2022 is being considered by the examiner.

Claim Objection
Claim 3 and 17 recites “0.1% by 10%” that is recommend to be amended as “0.1% to 10%”. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 7-13 and 20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 5, 7-13 and 20 recites the limitation "the acrylic polymer" in claim 1 or 2 and there is insufficient antecedent basis for this limitation in the claim. For compact prosecution purpose, "the acrylic polymer" is examined as the at least partially neutralized non-superabsorbent acrylic acid homopolymer.
Claim 10 recites “for example” that is exemplary language. MPEP 2173.05(d).
Claim 12 recites “possibly” and it is unclear when is not possibly. So the scope and boundary of claim is unclear. This is indefinite. It is recommended to amend “possibly” to “optional”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Degeorge et al. (US20150342857).
 
Determination of the scope and content of the prior art
(MPEP 2141.01)
	Degeorge et al.  teaches a composition for relaxing or straightening
hair containing an alkaline material comprising hydroxide-containing compounds, a crosslinked copolymer of(meth)acrylic acid and/or (Cl-C6)alkyl esters selected from a
crosslinked (meth)acrylic acid/ethyl acrylate copolymer and a cross-linked anionic acrylate polymer, a cosmetically acceptable solvent, and optionally, thickening agents and surfactants. The compositions of the invention may be in the form of a gel that is clear in appearance or may be in the form of an emulsion when the compositions additionally contain a liquid fatty substance (abstract). The pH of the composition is from about 9 to about 14 (page 1, [0014]); the composition comprises from about 0.5% to about 15%, preferably about 1 % to about 5% by weight,  of active material of at least one crosslinked copolymer of (meth)acrylic acid and/or (Cl-C6)alkyl esters selected from a crosslinked (meth)acrylic acid/ethyl acrylate copolymer, a cross-linked anionic acrylate polymer, and mixtures thereof (page 2, [0034]; page 5, [0087]); about 10% to about 60% of fatty phase including mineral oil (page 3, [0046]); at least one thickening agent (page 3, [0047]). The cosmetically acceptable solvent of the present invention is selected from water, organic solvents, and mixtures thereof. In certain embodiments of the present invention, the organic solvent is chosen from propylene glycol, glycerin, and mixtures thereof. In some embodiments, the cosmetically acceptable solvent comprises 100% water by weight. In particular, the cosmetically acceptable solvent of the invention may comprise water in a content ranging from about 45% to about 100% by weight, or from about 50% to about 90% by weight of the total composition (page 6, [0111-0117]).  The compositions according to various embodiments of the disclosure can further comprise at least one component chosen from thickening agents such as homopolymers or copolymers of acrylic or methacrylic acids or the salts (sodium polyacrylate) and xanthan gum from 0.1% to about 5% (page 10, [0194, 0196]; page 13, [0234]; page 16, [0297]). The term “about” means within 5% to 10% of the indicated number (page 2, [0024]). In one example, water is about 60%, glycerin is about 2% (page 16, [0296]). 

Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
The difference between the instant application and Degeorge et al.  is that Degeorge et al. is not sufficient for anticipation.

Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-2143)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to produce the instant invention.
Regarding claims 1, 3-11 and 19, Degeorge et al. teaches a composition in the form of emulsion comprising about 10% to 60% of fatty phase, sodium polyacrylate at 0.1% to 5%, crosslinked (meth)acrylic acid/ethyl acrylate Copolymer at about 0.5% to about 15%, xanthan gum (polysaccharide gelling agent comprising at least one glucose monomer according to applicant’s specification) at 0.1% to 5% and water at pH 9 to about 14.
Regarding claims 12-13, Degeorge et al teaches aqueous phase including water and optional organic solvent such as glycerin; in one example, 60% of water and 2% of glycerin. 
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.

 
Claims 2, 17-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Degeorge et al. (US20150342857), as applied for the above 103 rejections for claims 1, 3-13 and 19, in view of Flohr et al. (US20180353405) and Joerger (US8048920).
 
Determination of the scope and content of the prior art
(MPEP 2141.01)
	Degeorge et al.  teaching has already been discussed in the above 103 rejection and is incorporated herein by reference.
Flohr et al. teaches A method , a kit and a first composition for treating hair are provided . The method for treating hair comprises applying to the hair a first composition comprising in a cosmetically acceptable carrier , one or more linkers , or cosmetically acceptable salts thereof , or mixtures thereof ; and applying to the hair a second composition comprising in a cosmetically acceptable carrier , one or more electrophile ingredients of Formula I , or cosmetically acceptable salts thereof , or mixtures thereof (abstract). The first composition and / or the second composition may have a dynamic viscosity of from 1 mPas to 5000 mPas. The first composition and / or the second composition may have a viscosity of from 2 mPa s to 400 mPas  or from 3 mPas to 100 mPas. Alternatively , the first composition and / or the second composition may have a dynamic viscosity of from 30 mPas to 250 mPas , or from 100 mPas to 200 mPas (page 20, [0272]). The composition is used for straightening hair (claims 1 and 15-16). 
Joerger teaches personal care composition such as hair relaxing (abstract; column 17, line 26-41). The viscosity can be from  less than 100 cps to about 250,000 cps (column 25, line 20-30). 


Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
The difference between the instant application and Degeorge et al.   is that Degeorge et al.   do not expressly teach viscosity less than 250 cps. This deficiency in Degeorge et al.  is cured by the teachings of Flohr et al. and Joerger.

Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-2143)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Degeorge et al., as suggested by Flohr et al. and Joerger,  and produce the instant invention.
One of ordinary skill in the art would have been motivated to have the viscosity of the composition less than 250cps because this is optimization under prior art condition or through routing experimentation. MPEP 2144.05. Under guidance from Flohr et al. teaching hair straightening composition having viscosity from 100 mPas to 200 mPas  (100-200cps) and Joerger teaching hair relaxing composition having viscosity from less than 100 cps, it is obvious for one of ordinary skill in the art to have the viscosity of the composition less than 250cps and produce instant claimed invention with reasonable expectation of success.
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANFENG SONG. Ph.D. whose telephone number is (571)270-1978. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571)272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIANFENG SONG/Primary Examiner, Art Unit 1613